DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fluid line” (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12 and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 12 recites: “the annular web section has at least one fastening device for attachment of a fluid line in a fluidic connection to the fluid conducting duct.” The applicant merely discloses in reference to Fig. 2: “The web section 42 surrounds the opening 24. The web section 42 can have one or more fastening devices 44 (shown diagrammatically merely in figure 2) which are configured for the attachment of a fluid line to the fluid conducting duct 18. For example, the fastening devices 44 can be configured as threaded holes for screwing in fastening screws.” Paragraph [0069]. It is not known what the fluid line is, and it is based on the other drawings and specifications it is unknown what is being fastened and how. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 12 recites: “the annular web section has at least one fastening device for attachment of a fluid line in a fluidic connection to the fluid conducting duct.” The applicant merely discloses in reference to Fig. 2: “The web section 42 surrounds the opening 24. The web section 42 can have one or more fastening devices 44 (shown diagrammatically merely in figure 2) which are configured for the attachment of a fluid line to the fluid conducting duct 18. For example, the fastening devices 44 can be configured as threaded holes for screwing in fastening screws.” Paragraph [0069]. It is not known what the fluid line is, and it is based on the other drawings and specifications it is unknown what is being fastened and how.
For examining purposes, it will be assumed that elements of the cylinder head are screwed together to form an integral piece.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 4,825,816), hereafter Yamada.
	Regarding claim 1, Yamada discloses a cylinder head (3) for covering a combustion chamber (38)  of an internal combustion engine (Fig. 5), comprising: a fluid conducting duct (31, 32; Fig. 3) for feeding in a fluid to or discharging a fluid from the combustion chamber; a 

Regarding claim 2, Yamada discloses the cylinder head as claimed in claim 1, wherein: the at least one material cutout is produced by way of primary forming, reshaping and/or cutting; and/or the main body is cast or printed; and/or the at least one material cutout is formed during the primary forming of the main body or subsequently thereto (column 7, line 17-22).

Regarding claim 3, Yamada discloses the cylinder head as claimed in claim 1, wherein: the fluid conducting duct is configured as an exhaust gas duct, an inlet duct or a compressed air removal duct; and/or the cylinder head has a valve which is arranged for sealing the fluid conducting duct on the combustion chamber side; and/or the cooling duct is arranged for cooling a cylinder head bottom region of the main body; and/or the cooling duct is arranged adjacently with respect to a cylinder head bottom region of the main body.

Regarding claim 4, Yamada discloses the cylinder head as claimed in claim 1, wherein: the at least one material cutout is configured such that it reduces a transmission of heat between the cooling duct and the fluid conducting duct; and/or the at least one material cutout is configured such that it insulates the fluid conducting duct and the cooling duct thermally from one another at least partially (Fig. 3).



Regarding claim 6, Yamada discloses the cylinder head as claimed in claim 1, wherein: an outer contour of the at least one material cutout follows an outer contour of the fluid conducting duct and/or of the cooling duct at least in sections at a substantially constant spacing; and/or the at least one material cutout surrounds the fluid conducting duct in sections or completely (Fig. 3).
	Regarding claim 7, Yamada discloses the cylinder head as claimed in claim 1, wherein: the at least one material cutout opens into an outer face of the cylinder head in order to enable circulation of air through the at least one material cutout (Fig. 3, Fig. 9).

	Regarding claim 8, Yamada discloses the cylinder head as claimed in claim 1, wherein: the at least one material cutout encloses the fluid conducting duct at least partially (Fig. 3).

Regarding claim 13, Yamada discloses the cylinder head as claimed in claim 1, wherein:  the at least one material cutout is configured such that it is separated fluidically from the fluid conducting duct (Fig. 3).

	Regarding claim 16, Yamada discloses a method for producing a cylinder head as claimed in claim 1, comprising: primary forming of the main body of the cylinder head, the at 

Regarding claim 17, Yamada discloses the method as claimed in claim 16, wherein the primary forming is casting (column 7, line 17-22).

Regarding claim 18, Yamada discloses the cylinder head as claimed in claim 2, wherein the at least one material cutout is formed during the casting (column 7, line 17-22).

Regarding claim 19, Yamada discloses the cylinder head as claimed in claim 3, wherein the valve is a poppet valve (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 12 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 4,825,816).
Regarding claim 10, Yamda is silent to a cylinder head as claimed in claim 1, wherein: a material thickness of the main body between the fluid conducting duct and the at least one material cutout is greater than or equal to 5 mm and/or less than or equal to 10 mm; and/or a material cutout thickness of the at least one material cutout in a radial direction of the fluid conducting duct is greater than or equal to 5 mm and/or less than or equal to 15 mm. It would 

Regarding claims 12 and 20, Yamada does not disclose an annular web section formed between the opening of the fluid conducting duct and the opening of the at least one material cutout, wherein the annular web section has at least one fastening device for attachment of a fluid line in a fluidic connection to the fluid conducting duct; wherein the at least one fastening device is a threaded hole. Although as previously explained, it is unclear what the applicant is trying to claim. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce separate elements and use known attachment means to hold the elements together. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 4,825,816) in view of Tryhorn (US 3,102,381).
Regarding claim 9, Yamada does not disclose a cylinder head as claimed in claim 1, wherein the at least one material cutout has a plurality of cutout regions which: are connected fluidically to one another by way of ducts in the main body, and/or are arranged symmetrically 
Tryhorn discloses a cylinder head (8) having a material cutout (10) with a plurality of cutout regions which: are connected fluidically to one another by way of ducts in the main body, and/or are arranged symmetrically around the fluid conducting duct; and/or in each case have a ring segment-shaped cross section and together surround the fluid conducting duct in an annular manner; and/or are in each case of a sleeve segment-shaped configuration and together surround the fluid conducting duct in a sleeve-shaped manner (Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the material cutout configuration of Tryhorn in the engine of Yamada, in order to cool the exhaust duct. 

Regarding claim 11, Yamada as modified with Tryhorn discloses the cylinder head as claimed in claim 1, wherein: the fluid conducting duct has an opening on an outer side of the cylinder head; and the at least one material cutout has an opening on the outer side of the cylinder head, wherein the opening surrounds the opening of the fluid conducting duct at least partially in a ring segment-shaped manner (as seen in Fig. 2 of Tryhorn).


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 10,161,289 B2), hereafter Woo, in view of Yamada et al. (US 4,825,816) 
. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747